Dear Mr. Molaison:
Your request for an Attorney General's opinion regarding witness fees for law enforcement officers in the Westwego Mayor's Court has been forwarded to me for research and reply.  You asked the following:
     1)   May a mayor's court assess and collect a specific witness fee for the appearance of law enforcement officers as part of the court costs authorized by La. R.S. 33:441?
     2)   Assuming that a specific witness fee may not be collected, may funds collected as court costs, pursuant to La. R.S. 33:441, be used to compensate law enforcement officers for attending hearings of matters before the Mayor's court?
     3)   Assuming the funds collected as court costs pursuant to La. R.S. 33:441 may be used to compensate law enforcement officers for attending hearings before the Mayor's Court, may surplus funds collected as court costs, by authority of La. R.S. 33:441, be used to pay other law enforcement expenses such as for equipment, personnel, police units, etc.?
Your first question can be answered by reference to Attorney General Opinion No. 83-183, wherein we found that the recovery and allowance of costs in criminal prosecutions is dependent entirely on statutory provisions. Scrutiny of the Louisiana Revised Statutes has yielded no statutory authority authorizing the assessment of specific witness fees for law enforcement officers acting as witnesses; therefore, such assessment is prohibited.
Your second question can also be answered by reference to a prior Attorney General's opinion.  In A.G.O. No. 92-599, we addressed the applicability to a mayor's court of La. R.S. 15:255(E)(1), which provides for the payment of witness fees to off duty law enforcement officers called to court as witnesses in criminal cases.  This office found that La. R.S.15:255(E)(1) was applicable only to officers testifying in city court and did not authorize the payment of witness fees for law enforcement officers in attendance in mayor's court.  Copies of both of these opinions are enclosed.
Finally, because it is the opinion of this office that funds collected as court costs may not be used to pay witness fees to law enforcement officers for their attendance at mayor's court, it is unnecessary to answer your third question.
I hope the foregoing has adequately answered your questions.  If our office may be of any further assistance, please do not hesitate to contact us.
Sincerely,
                         RICHARD P. IEYOUB Attorney General
BY: GREGORY MURPHY Assistant Attorney General RPI/GM:ckj